  Case 1:21-cv-00717-BMC Document 17 Filed 04/12/21 Page 1 of 9 PageID #: 56




                                                                 Jackson Lewis P.C.
                                                                 58 South Service Road, Suite 250
                                                                 Melville NY 11747
                                                                 (631) 247-0404 Direct
                                                                 (631) 247-0417 Fax
                                                                 jacksonlewis.com




My Direct Dial is: (631) 247-4657
MY EMAIL ADDRESS IS: ANA.SHIELDS@JACKSONLEWIS.COM


                                                           April 12, 2021

VIA ECF

Honorable Brian M. Cogan, U.S.D.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                                           Re:      Bryce Mottram vs. Schmitt Industries, Inc. d/b/a
                                                    Ample Hills Creamery and Michael Zapata
                                                    Case No. 21-CV-00717

Dear Judge Cogan:

               As counsel for Defendants, we write jointly with counsel for Plaintiff to
respectfully request that Your Honor “so order” the attached proposed Stipulation of
Confidentiality to facilitate the exchange of confidential information during this litigation. We
appreciate Your Honor’s consideration of this request.

                                                           Respectfully submitted,

                                                           JACKSON LEWIS PC

                                                           Ana C. Shields

                                                           Ana C. Shields
ACS/pr
Enc.
cc:   All counsel of Record, via ECF


4831-2239-2288, v. 1
DocuSign Envelope ID: 1EA7627F-745D-42EF-A2D5-DE931DE00B5D
                      304A77E3-5EF1-472D-AF1D-E31EFB79B174
              Case 1:21-cv-00717-BMC Document 17 Filed 04/12/21 Page 2 of 9 PageID #: 57




            UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF NEW YORK
                                                                          X

            BRYCE MOTTRAM,

                                                             Plaintiff,
                                                                              Case No. 21-cv-00717-BMC
                                       v.

            SCHMITT INDUSTRIES, INC. d/b/a
            AMPLE HILLS CREAMERY and
            MICHAEL ZAPATA,

                                                      Defendants.
                                                                          X



                          STIPULATION AND ORDER OF CONFIDENTIALITY
                             IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff

            BRYCE MOTTRAM (hereinafter, “Plaintiff”) and Defendants SCHMITT INDUSTRIES, INC.

            d/b/a AMPLE HILLS CREAMERY and MICHAEL ZAPATA (hereinafter, “Defendants”), and

            all together constituting the parties (“Parties”) that:

                             1.      All information produced by the parties in this action shall be subject to the

            terms and provisions set forth herein.

                             2.      The following terms, as used herein, shall, without limiting the generality

            of the meaning of said terms, be construed as follows:

                                     a.      The parties to this action shall mean (i) Plaintiff and any authorized

            attorney(s) acting on behalf of Plaintiff; and, (ii) Defendants, as well as the employees and

            representatives of Defendants, and any authorized agent(s), attorney(s) or other entities or

            person(s) acting on behalf of Defendants.

                                     b.      “Confidential Information” means any information, not generally

              available to the public, pertaining to Plaintiff or to Defendants’ employees, clients, consumers,
DocuSign Envelope ID: 1EA7627F-745D-42EF-A2D5-DE931DE00B5D
                      304A77E3-5EF1-472D-AF1D-E31EFB79B174
              Case 1:21-cv-00717-BMC Document 17 Filed 04/12/21 Page 3 of 9 PageID #: 58




              vendors, distributors or business practices where such information or documents are designated

              by the producing party as confidential or contain information not generally and lawfully known

              to the public at large. Such designation must occur in one of the following ways: (1) information

              contained in any document or part thereof may be so designated by marking the word

              “CONFIDENTIAL” on the document or any copy of it delivered to the other party; (2)

              information set forth in an affidavit may be so designated by including the word

              “CONFIDENTIAL” in the affidavit; (3) testimony of any witness deposed on oral examination,

              or a portion thereof, may be designated “CONFIDENTIAL” by making a statement on the record

              at the deposition or by marking the pertinent portion of the transcript “CONFIDENTIAL” within

              30 days of receipt of the transcript and serving a copy of the marked transcript upon the opposing

              party; or, it is clear from the content or context that the information is not generally and lawfully

              known to the public at large.

                             3.      Any confidential information produced in this action shall be used solely

            for the purpose of litigating the above-captioned matter and for no other purpose. The parties

            expressly agree that confidential information will not be disclosed to any third party during the

            pendency of this action and thereafter (except as permitted under the conditions specified in

            Paragraphs 4 and 5).

                             4.      Except as otherwise provided in this Stipulation of Confidentiality, material

            designated as “confidential information” by either party may be examined only by the following

            persons:

                                     a.       Parties, provided, however, that the respective receiving Party make

            no disclosure other than to her attorneys handling this lawsuit on their behalf or in proceedings in

            and regarding this lawsuit;




                                                             2
DocuSign Envelope ID: 1EA7627F-745D-42EF-A2D5-DE931DE00B5D
                      304A77E3-5EF1-472D-AF1D-E31EFB79B174
              Case 1:21-cv-00717-BMC Document 17 Filed 04/12/21 Page 4 of 9 PageID #: 59




                                     b.      Upon prior written agreement to abide by the terms and provisions

            of this Stipulation of Confidentiality, as described in paragraph 5 herein, and only to the extent

            necessary for the prosecution of the instant matter, Parties’ witnesses and independent consultants

            or experts retained in connection with the instant action by the respective Party;

                                     c.      Upon prior written agreement to abide by the terms and provisions

            of this Stipulation of Confidentiality, as described in paragraph 5 herein, and only to the extent

            necessary for the defense of the instant matter, Defendants’ witnesses and independent consultants

            or experts retained in connection with the instant action by Defendants; and,

                                     d.      Judges, clerks, mediators or other members or employees of any

            court of competent jurisdiction over proceedings in or related to the instant action.

                             5.      Before any person identified in paragraphs 4(b) and 4(c) is given access to

              confidential information, she or she shall sign the “Agreement To Be Bound By Stipulation and

              Order of Confidentiality” attached hereto stating that she or she has received a copy of and has

              read this Stipulation of Confidentiality and agrees to be bound by the provisions set forth herein

              and to submit to the jurisdiction of this Court in connection with the enforcement of the provisions

              set forth herein. Access to confidential information shall not be given to any person who has not

              signed such Agreement. No such person shall be allowed to retain any document or other item

              designated as confidential beyond the time period necessary to accomplish the purpose for which

              disclosure to such person was permitted.

                             6.      Each disclosing party may waive the confidentiality provisions of this

            Stipulation of Confidentiality as to any information it has designated as confidential or any portion

            thereof, or any document or information that is not generally and lawfully known to the public,

            only by explicit written waiver, not by inadvertent disclosure. Such waiver shall not result in a




                                                             3
DocuSign Envelope ID: 1EA7627F-745D-42EF-A2D5-DE931DE00B5D
                      304A77E3-5EF1-472D-AF1D-E31EFB79B174
              Case 1:21-cv-00717-BMC Document 17 Filed 04/12/21 Page 5 of 9 PageID #: 60




            waiver of the confidential status of any other information deemed confidential pursuant to this

            Stipulation of Confidentiality.

                             7.      Pursuant to Federal Rule of Evidence 502, the production of privileged or

            work-product protected documents or communications, electronically stored information (“ESI”),

            or information, whether inadvertent or otherwise, shall not constitute a waiver of the privilege or

            protection from discovery in this case or in any other federal or state proceeding. This Order shall

            be interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502(d).

            Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a review

            of documents, ESI, or information (including metadata) for relevance, responsiveness, and/or

            segregation of privileged and/or protected information before production. Moreover, nothing in

            this Order shall prevent a party from withholding production of a document considered privileged

            (including, but not limited to, on the bases of HIPPA, the attorney-client privilege or attorney work

            product doctrine) or otherwise protected from production.

                             8.      Any party that desires relief from the provisions of this Stipulation of

            Confidentiality or desires further protection with respect to discovery may, if agreement cannot be

            negotiated, seek appropriate relief from the Court upon no less than fourteen (14) days notice to

            the opposing party.

                             9.      Prior to filing any documents containing confidential information, the

            parties must obtain leave of the Court to file such documents under seal. Any confidential

            information may be filed with the Court without seal if agreed to by the parties or otherwise

            ordered by the Court.

                             10.     This Stipulation of Confidentiality may be amended by the agreement of the

              parties in the form of a written amendment to the Stipulation of Confidentiality.




                                                             4
DocuSign Envelope ID: 1EA7627F-745D-42EF-A2D5-DE931DE00B5D
                      304A77E3-5EF1-472D-AF1D-E31EFB79B174
              Case 1:21-cv-00717-BMC Document 17 Filed 04/12/21 Page 6 of 9 PageID #: 61




                             11.      This Stipulation of Confidentiality shall remain in full force and effect

            indefinitely until modified, superseded, or terminated by agreement of the parties hereto or by

            court order.

                             12.      Within thirty (30) days after the conclusion of this action by final judgment

            not subject to appeal or by settlement, all documents or other items constituting or containing

            confidential information and all copies thereof which are in the possession, custody or control of

            each party or any person gaining possession, custody or control by each party, shall be returned to

            the opposing party, or certified to be destroyed.

                             13.      Nothing in this Stipulation constitutes an admission or agreement that any

            document or information is subject to discovery or is admissible as evidence in this case. All

            rulings with regard to admissibility of evidence will be made at the time of trial.

                             14.      Pending court approval of this Stipulation, the parties agree to abide by all

            of its terms, as if it had been approved by the Court.

            SO AGREED:

            JOSEPH & KIRSCHENBAUM LLP                            JACKSON LEWIS P.C.
            Attorneys for Plaintiff                              Attorneys for Defendants
            32 Broadway, Suite 601                               58 South Service Road, Suite 250
            New York, New York 10004                             Melville, New York 11747

            By: __________________________                       By:___________________________
                 Josef Nussbaum                                       Ana C. Shields
                                                                       4/9/2021
                 D. Maimon Kirschenbaum                          Date: _________________________
                    4/9/2021
            Date: _________________________

            (212) 981-9587 (fax)
                              SO ORDERED ON THIS ____ day of ____________, 2021
            Attorneys for Plaintiff               ________________________
                                                           U.S.D.J.
            THE CHANDLER LAW FIRM, PLLC
            Attorneys for Plaintiff
            70 East Sunrise Highway, Suite 500
            Valley Stream, New York 11581

            By: ____________________________                 5
            Monte Chandler, Esq.

            Tel: (516) 280-8713
DocuSign Envelope ID: 1EA7627F-745D-42EF-A2D5-DE931DE00B5D
                      304A77E3-5EF1-472D-AF1D-E31EFB79B174
              Case 1:21-cv-00717-BMC Document 17 Filed 04/12/21 Page 7 of 9 PageID #: 62




            UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF NEW YORK
                                                                          X

            BRYCE MOTTRAM,

                                                             Plaintiff,
                                                                              Case No. 21-cv-00717-BMC
                                       v.

            SCHMITT INDUSTRIES, INC. d/b/a
            AMPLE HILLS CREAMERY and
            MICHAEL ZAPATA,

                                                      Defendants.
                                                                          X


                                   AGREEMENT TO BE BOUND BY STIPULATION
                                      AND ORDER OF CONFIDENTIALITY

                             I, _____________________, declare as follows:

                             1.      I have read and am familiar with the terms of the Stipulation and Order of

            Confidentiality (“Order”) in the above-captioned case governing disclosure of information

            designated as confidential.

                             2.      I understand and agree that any information designated as “Confidential

            Information” shall be kept confidential and used only in the preparation of this matter for trial and

            any other pre-trial proceedings in this case and that I may not disclose, convey, publish, or

            duplicate any of said confidential information other than under the limited conditions permitted in

            the Order.

                             3.      I agree to abide by all the terms of the Order and will not reveal or otherwise

            communicate to anyone any confidential information disclosed to me pursuant thereto except in

            accordance with the terms of said Order. I agree not to use any confidential information for any

            purpose other than the litigation of the above-captioned matter.
DocuSign Envelope ID: 1EA7627F-745D-42EF-A2D5-DE931DE00B5D
                      304A77E3-5EF1-472D-AF1D-E31EFB79B174
              Case 1:21-cv-00717-BMC Document 17 Filed 04/12/21 Page 8 of 9 PageID #: 63




                             4.      I agree that within the time frame specified in the Order, I will return all

            confidential information to the party who provided it to me, as well as all copies thereof and will

            destroy any notes in my possession containing any confidential information covered by the terms

            of this Order.

                             5.      I acknowledge that the Order is binding on me. I consent to the personal

            jurisdiction of the above-captioned Court for the purposes of determining whether I have complied

            with this Order.

                             I declare under penalty of perjury under the laws of the State of New York that the

            foregoing is true and correct.

                             Executed this ____ day of ________, 2021, at __________________.


                                                             ____________________________________
                                                             Signature

                                                             ____________________________________
                                                             Printed Name

                                                             ____________________________________
                                                             Address




                                                             2
DocuSign Envelope ID: 1EA7627F-745D-42EF-A2D5-DE931DE00B5D
                      304A77E3-5EF1-472D-AF1D-E31EFB79B174
              Case 1:21-cv-00717-BMC Document 17 Filed 04/12/21 Page 9 of 9 PageID #: 64




            4828-0595-0684, v. 1




                                                             2
